DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 01/04/2021. Claim(s) 2, 6, 10-12, 15 are cancelled. Claim(s) 1, 5 are amended. Claim(s) 1, 3-5, 7-9, 13-14 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment to claim(s) 1, 3-5, 7-9 & 13-14 on 01/04/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9 & 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 7-9, 13 & 14 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hoffer (US 9,928,379 B1). 
Re Claim 1, 5 & 9, Hoffer teaches a method for managing user related data by an access server, the method comprising: 
receiving, from a system of a service provider, a request of a user related data; (Hoffer; FIG. 1-12; Background of The Invention, Col. 23 Ln. 38 – Col. 26 Ln. 29; The embodiment(s) detail a query/request based system of various service providers.) 
determining, from data carried in the request, data storage that stores the user related data based on an identifier of the user derivable from the data carried in the request; (Hoffer; FIG. 1-12; Col. 23 Ln. 38 – Col. 26 Ln. 29; The request/query has an associated storage identifier, in addition to identifying a user based on store user/client data.) 
generating an inquiry, by the access server, to the determined data storage for receiving the user related data; (Hoffer; FIG. 1-12; Col. 14 Ln.17 – Col. 15 Ln. 34, Col. 39 Ln. 29 – Col. 44 Ln. 47; The embodiment employ access server, access networks, that access storage/memory that contain client/user data based on a generated request/query.) 
in response to a detection that the data storage is granted a right to provide the user related data to the access server, receiving the user related data at the access server; and (Hoffer; FIG. 1-12; Col. 3 Ln. 20-39, Col. 5 Ln. 1-46, Col. 14 Ln. 17 -  Col. 15. Ln. 34, Col. 22 Ln. 61 – Col. 26 Ln. 29; The embodiment(s) detail and describe access, permission and privileges that are granted to service provider. Furthermore, 
generating a response to the system of the service provider, the response comprising the user related data. (Hoffer; FIG. 1-12; Background of The Invention, Col. 23 Ln. 38 – Col. 26 Ln. 29; The embodiment(s) detail a query/request based system of various service providers, that includes the sending of responses.)

Re Claim 3, 7 & 13, Hoffer discloses the method of claim 1, wherein the identifier of the user is carried in the inquiry generated to the determined data storage. (Hoffer; FIG. 1; Col. 3 Ln. 45-59, Col. 23 Ln. 38 – Col. 26 Ln. 39; The sending of identifiable user/client data in associated transmissions based on inquiries/queries generated to a data storage location.) 

Re Claim 4, 8 &14, Hoffer discloses the method of the claim 3, wherein the inquiry further comprises information representing a service requesting the user related data. (Hoffer; FIG. 1; Col. 17 Ln. 9-23, Col. 23 Ln. 38 – Col. 26 Ln. 29; The data/information represent a service provider request for user related data.) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
de Jong et al. 					(US 2003/0084302 A1)

Gupta							(US 2016/0006705 A1)
Mechanisms and methods are provided for managing OAuth access in a database network system, and extending the OAuth flow of authentication to securely store the OAuth encrypted refresh token in the storage available with current browsers or any other non-secure storage on user system.
KIM et al. 						(US 2016/0036822 A1)
Methods and apparatuses consistent with exemplary embodiments related to a method and an apparatus for sharing data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457